138 Nev., Advance Opinion   2-
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                SEAN MAURICE DEAN,                                     No. 81209
                Appellant,
                vs.
                AITOR NARVAIZA, ELKO COUNTY                             FILE
                SHERIFF,
                Respondent.                                             jAN 13 2022



                           Appeal from a district court order denying a postconviction
                petition for a writ of habeas corpus. Fourth Judicial District Court, Elko
                County; Alvin R. Kacin, Judge.
                           Reversed and remanded.


                Lockie & Macfarlan, Ltd., and David B. Lockie, Elko,
                for Appellant.

                Aaron D. Ford, Attorney General, Carson City; Tyler J. Ingram, District
                Attorney, and Mark S. Mills, Deputy District Attorney, Elko County,
                for Respondent.




                BEFORE THE SUPREME COURT, HARDESTY and STIGLICH, JJ., and
                GIBBONS, Sr. J.




                      IThe Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
      OF
   NEVADA


  P047A
                                  OPINION

By the Court, STIGLICH, J.:
            In this appeal, we consider whether a defense attorney's overt
interjection of racial stereotypes into a criminal trial constituted ineffective
assistance of counsel. In conducting voir dire, counsel discussed several
offensive racial stereotypes. Because counsel carelessly introduced racial
animus into this criminal trial, we conclude that the district court erred in
denying appellant Sean Dean's postconviction petition for a writ of habeas
corpus, as counsers performance fell below an objective standard of
reasonableness and resulted in prejudice. We therefore reverse the district
court's order denying Dean's petition and remand for further proceedings.

                  FACTS AND PROCEDURAL HISTORY

            Dean faced charges of attempted murder with the use of a
deadly weapon and other related offenses. During jury selection, Dean's
counsel asked the prospective jurors if they had any preconceived ideas
about African Americans having "certain attributes." None of the
prospective jurors answered that they did. Counsel responded "You don't?"
Counsel followed this with a discussion involving several offensive racial
stereotypes. Counsel insisted that the prospective jurors must have heard
that all African Americans "like watermelon" or "have an attribute of
violence, that they are sneaky." Again, no one on the venire responded.
            Eventually, one outspoken prospective juror rejected counsel's
suggestions and asserted that "were all equal" and that it was "unfaie to
make assumptions based on race. Despite this clear disavowal of racial
bias, counsel further interrogated this prospective juror with more
questions about offensive racial stereotypes, including the following:
"[Dean] has a propensity for violence because he is black. You have heard


                                       2
                that?" Despite receiving no affirmative response, counsel asked if any of
                the prospective jurors could not evaluate Dean "as just another guy, not a
                black guy?"
                              The jury found Dean guilty of attempted murder with the use
                of a deadly weapon, battery with the use of a deadly weapon, and battery
                with the use of a deadly weapon resulting in substantial bodily harm. The
                district court sentenced Dean to an aggregate prison term of 144 to 372
                months. Dean appealed, and the court of appeals affirmed his conviction.
                Dean v. State, No. 74602-COA, 2019 WL 398002 (Nev. Ct. App. Jan. 25,
                2019) (Order of Affirmance). Dean filed a timely postconviction petition for
                a writ of habeas corpus, alleging, among other claims, that counsel was
                ineffective for introducing racial issues into the trial. After an evidentiary
                hearing, the district court denied the petition. Dean appealed.

                                               DISCUSSION

                              Dean argues that counsel's method of broaching the subject of
                race during voir dire by asking the venire about offensive racial stereotypes
                constitutes ineffective assistance of counsel. We agree.
                              To prove ineffective assistance of counsel, a petitioner must
                demonstrate that counsel's performance was deficient in that it fell below
                an objective standard of reasonableness and resulted in prejudice such that,
                but for counsel's errors, there is a reasonable probability of a different
                outcome in the proceedings. Strickland v. Washington, 466 U.S. 668, 687-
                88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984)
                (adopting the test in Strickland). "With respect to the prejudice prong, qa1
                reasonable probability is a probability sufficient to undermine confidence in
                the outcome.'" Johnson v. State, 133 Nev. 571, 576, 402 P.3d 1266, 1273
                (2017) (quoting Strickland, 466 U.S. at 694). A petitioner must show both
SUPREME COURT
      OF
   NEVADA
                                                      3
  I9-17A
deficient performance and prejudice to warrant postconviction relief.
Strickland, 466 U.S. at 697. We give deference to the district court's factual
findings if supported by substantial evidence and not clearly erroneous but
review the coures application of the law to those facts de novo. Lader v.
Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
            A criminal defendant has a constitutional right to be tried by a
fair and impartial jury. See Turner v. Murray, 476 U.S. 28, 36 & n.9 (1986).
"Jury selection is the primary means by which a court may enforce a
defendant's right to be tried by a jury free from ethnic, racial, or political
prejudice or predisposition about the defendanes culpability." Gomez v.
United States, 490 U.S. 858, 873 (1989) (internal citations ornitted). In some
cases, after weighing the risks and benefits, trial counsel may decide to raise
the issue of race and racial prejudice during voir dire. See Mandi v. Bagley,
522 F.3d 631, 638 (6th Cir. 2008) (explaining that "counsel had to weigh the
potential harm that could flow from a voir dire on racial and religious bias
against its arguable benefie'); see also Commonwealth v. Henry, 706 A.2d
313, 323 (Pa. 1997) ("[R]aising the issue of racial bias may have the adverse
effect of emphasizing racial stereotypes by focusing the jurors attentions on
skin color instead of the guilt or innocence of the accused."). And under
some circumstances, counsel may be compelled to broach the issue of race.
For example, counsel may be ineffective for not asking any individual
questions of an ernpaneled juror "who expressly admitted her racially biased
view that black people—including [the defendantl—are inherently more
violent than other people." State v. Bates, 149 N.E.3d 475, 484 (Ohio 2020).
But when probing for racial bias, counsel must discuss the subject in a
careful and responsible manner. See Middleton v. State, 64 N.E.3d 895, 901
(Ind. Ct. App. 2016) (explaining that counsel referring to his client as a



                                      4
"negre while exploring potential racial bias during voir dire "was wholly
unacceptable and amounted to deficient performance).
            In this case, counsel chose to delve into possible racial bias
arnong the prospective jurors but did so in a flawed and inappropriate
manner. Among the numerous problematic comments, counsel suggested
that all African Americans, and Dean himself, had an "attribute of being
sneaky and violent. Given that Dean faced charges involving violence, we
conclude that counsel's conduct went beyond an objectively reasonable
inquiry into potential racial bias. We, like the Florida Supreme Court, are
concerned that "[Ole manner in which counsel approached the subject [of
race] unnecessarily tended either to alienate jurors who did not share his
animus against African Americans lust because they're black, or to
legitimize racial prejudice without accomplishing counsel's stated objective
of bringing latent bias out into the open." State v. Davis, 872 So. 2d 250,
256 (Fla. 2004). At the evidentiary hearing on Dean's postconviction
petition, counsel testified that he sought to bring out the unconscious racial
biases present "in all of us." However, counsel's stated goal does not make
his method of addressing possible racial bias reasonable. Indeed, at the
evidentiary hearing, the State described the outspoken prospective juror as
"offended" and counsel testified that the prospective juror was "very angry"
about the implication that race would factor into his deliberation, which
further demonstrates the impropriety of counsel's conduct. See Mazzan v.
State, 100 Nev. 74, 79-80, 675 P.2d 409, 412-13 (1984) (finding counsel
ineffective for, in part, antagonizing the jury). Whether counsel himself
believed any of the offensive stereotypes is immaterial because bringing
such racial invective into the courtroom cannot be justified. See Davis, 872
So. 2d at 253 ("Whether or not counsel is in fact a racist, his expressions of



                                      5
                  prejudice against African-Americans cannot be tolerated."). In particular,
                  we are troubled by counsel's comment that "[Dean] has a propensity for
                  violence because he is black." This comment came after the outspoken
                  prospective juror rejected the idea of making any assumptions based on
                  race. Rather than ending this line of inquiry, counsel chose to ask more
                  problematic racial questions and undercut his stated purpose of challenging
                  the prospective jurors unconscious feelings about race. Based on the
                  foregoing, we conclude that counsel's conduct constituted deficient
                  performance, as we discern no reasonable basis for his method of exploring
                  possible racial bias among the prospective jurors.
                             We next consider whether that deficient performance
                  prejudiced Dean_ Under the facts in this ease, we conclude that counsel's
                  offensive discussion about race resulted in prejudice. First, of particular
                  note, counsel's repeated suggestion that African Americans are inherently
                  violent severely compromised Dean's defense that he did not wield a knife
                  during the altercation and the victims stabbed each other. See Strickland,
                  466 U.S. at 686 ("The benchmark for judging any claim of ineffectiveness
                  must be whether counsel's conduct so undermined the proper functioning of
                  the adversarial process that the trial cannot be relied on as having produced
                  a just result."). Next, counsel's suggestion that African Americans are
                  "sneaky" potentially undermined his own client's credibility, particularly in
                  this case where Dean testified at trial. Lastly, counsel created an
                  unacceptable risk of infecting the jury's deliberations because his
                  statements "appealed to a powerful racial stereotype—that of black men as
                  violence prone," Buck v. Davis, 580 U.S.    „ 137 S. Ct. 759, 776 (2017)
                  (internal quotation marks omitted). Because counsel suggested that Dean
                  "has a propensity for violence based on his race, we do not believe that

 SUPREME COURT
           OF
         NEVADA
                                                       6
II /I   1.17A
counsel's concluding remarks about not evaluating Dean by his race cured
the prejudicial effect of counsel's earlier statements about African
Americans. Based on counsel's poorly designed introduction of offensive
racial stereotypes into the jury-selection process, we do not have confidence
in the outcome at trial, as counsel's conduct created a reasonable probability
of an unreliable conviction. See Strickland, 466 U.S. at 694 ("A reasonable
probability is a probability sufficient to undermine confidence in the
outcome."); Davis, 872 So. 2d at 255 (finding that counsel's conduct in
discussing racial prejudice "created a reasonable probability of unreliable
convictione). Because Dean's counsel performed deficiently and that
performance resulted in prejudice, we conclude that Dean received
ineffective assistance of counsel at trial.
            We must also note that, under the facts of this case, the trial
court's inaction heightens our lack of confidence in the outcome of the trial.
In this case, counsel's conduct of discussing harmful racial stereotypes
warranted intervention by the trial judge. Instead, the venire may have
seen the judge's silence as normalizing, or even tacitly approving, counsel's
offensive questioning. See Azucena v. State, 135 Nev. 269, 272, 448 P.3d
534, 538 (2019) ("[J]udges [must] be mindful of the influence they wield over
jurors, as a trial judge's words and conduct are likely to mold the opinion of
the members of the jury to the extent that one or the other side of the
controversy may be prejudiced." (internal quotation marks omitted)). The
United States Supreme Court has recognized "that if the right to counsel
guaranteed by the Constitution is to serve its purpose, defendants cannot
be left to the mercies of incompetent counsel, and that judges should strive
to maintain proper standards of performance by attorneys who are
representing defendants in criminal cases in their courts." McMann v.



                                       7
Richardson, 397 U.S. 759, 771 (1970). Here, the trial court neither
cautioned counsel nor canvassed any of the prospective jurors to assess
whether the inappropriate comments had any adverse effect. Such actions
were needed because "[t]he trial judge has a duty to restrict attorney-
conducted voir dire to its permissible scope: obtaining an impartial jury."
Whitlock v. Salmon, 104 Nev. 24, 28, 752 P.2d 210, 213 (1988). When
counsel treads into improper or antagonistic lines of inquiry, it is incumbent
on judges to exercise their discretion and reign in such behavior. See id.
(acknowledging "the absolute right of a trial judge to reasonably control and
limit an attorney's participation in voir dire"); see also Nev. Code ofJudicial
Conduct Canon 2, Rule 2.8. Exercising reasonable control over the conduct
of counsel safeguards not only the integrity of an individual trial proceeding
but also the decorum and public confidence in the justice system as a whole.
The district court's duty is particularly critical when it comes to sensitive
issues like racial prejudice because vigilance is required from trial courts to
combat the corrosive effects of such prejudice in the justice system. As the
United States Supreme Court has explained, Ibiecause of the risk that the
factor of race may enter the criminal justice process, we have engaged in
'unceasing efforts to eradicate racial prejudice from our criminal justice
system." McCleskey v. Kemp, 481 U.S. 279, 309 (1987) (quoting Batson v.
Kentucky, 476 U.S. 79, 85 (1986)). Accordingly, counsel's offensive
questioning of the venire warranted intervention by the trial court.2 Thus,
we take this opportunity to urge trial judges to exercise reasonable control
when counsel exceeds the appropriate bounds of voir dire. See NRS 175.031


      2We  do not suggest that the court needed to reprimand counsel in
front of the venire; rather, the court could have excused the venire or
conducted a bench conference to admonish counsel.


                                      8
(providing that the district court shall allow supplemental examination of
potential jurors "as the court deems proper").

                              CONCLUSION

             We conclude that counsel's statements impermissibly tainted
the jury pool by introducing racial invective into the proceedings. Counsel's
performance fell below an objective standard of reasonableness and
prejudiced the defense. Accordingly, we reverse the district court's order
denying Dean's postconviction habeas petition and remand this matter for
further proceedings.



                                                  A"g.6C-t..0           J.
                                            Stiglich


We concur:



                               J.



                               Sr. J.




                                        9